 Case 3:19-cv-01156-K-BK Document 26 Filed 01/22/21        Page 1 of 1 PageID 74



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

MANKENGO VERON BALUTA,                   §
              PLAINTIFF,                 §
                                         §
V.                                       §         CASE NO. 3:19-CV-1156-K
                                         §
STAPLES FULFILLMENT CENTER               §
                 DEFENDANT.              §

ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      United States Magistrate Judge Renée Harris Toliver made findings,

conclusions and a recommendation in this case. No objections were filed. The Court

reviewed the proposed findings, conclusions and recommendation for plain error.

Finding none, the Court accepts the Findings, Conclusions and Recommendation of

the United States Magistrate Judge. Plaintiff’s case is DISMISSED WITHOUT

PREJUDICE.

      SO ORDERED.

      Signed January 22nd, 2021.




                                      ____________________________________
                                      ED KINKEADE
                                      UNITED STATES DISTRICT JUDGE
